Citation Nr: 1039594	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability greater than 20 percent lumbar 
strain with lumbar spondylosis.

2.  Entitlement to a disability rating greater than 10 percent 
for degenerative arthritis of the right knee.

3.  Entitlement to a disability rating greater than 10 percent 
for degenerative arthritis of the left knee.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from September 1952 to 
August 1956, and from September 1960 to March 1971.

This matter was initially before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

In an October 1999 decision, the Board denied the claims then 
before it.  The Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, the 
Court granted a Joint Motion for Remand and vacated and remanded 
the matter to the Board.  

The Board remanded the claims in August 2003 and February 2005.  
In February 2005, the issues before the Board were entitlement to 
service connection for arthritis of the neck, entitlement to 
service connection for degenerative spondylolisthesis, 
entitlement to a disability evaluation in excess of 10 percent 
for lumbosacral strain, and entitlement to an increased 
evaluation for degenerative arthritis of the left and right 
knees, currently evaluated as 10 percent disabling.

Following the completion of the requested development, a January 
2006 rating decision granted service connection for neck strain 
with degenerative disc disease and pain, rated as 10 percent 
disabling, effective from June 1996.  The Veteran submitted a 
notice of disagreement with the evaluation assigned, but did not 
submit a substantive appeal in response to an October 2007 
statement of the case.  Thus, the issue is no longer in appellate 
status.

In a January 2006 rating decision, the RO continued the denial of 
an evaluation in excess of 10 percent for the right knee 
disability, and the denial of an evaluation in excess of 10 
percent for the left knee disability.  In an August 2006 rating 
decision, the RO granted service connection for lumbar 
spondylosis (formerly claimed as spondylolisthesis), incorporated 
it with the service-connected lumbosacral strain under appeal, 
and granted an increased disability evaluation for the resulting 
lumbar spondylosis, from 10 percent to 20 percent disabling, 
effective from September 26, 2005.  

In a May 2008 decision, the Board granted a 20 percent disability 
rating for lumbar strain with lumbar spondylosis from February 8, 
1996, the date of the claim on appeal, and continued 10 percent 
disability ratings for each of the Veteran's service-connected 
knees.  

The Veteran appealed that decision to the Court.  In a February 
2010 Order, the Court set aside the May 2008 Board decision and 
remanded the matter to the Board for compliance with the February 
2010 Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed to determine whether, and to what 
extent, the Veteran currently suffers from neurological deficits 
secondary to his service-connected lumbar strain with lumbar 
spondylosis.  During a June 1998 VA examination, the Veteran 
complained of pain radiating to his hip.  During a June 2004 VA 
examination, he denied pain radiating from his back and did not 
complain of any sciatica.  During a September 2005 VA 
examination, the Veteran denied radiation of back pain to his 
hands or feet.  In a January 2006 VA examination, the examiner 
indicated that the Veteran suffered from radicular symptoms 
including shooting pain into his groin and further noted that 
lumbar degenerative spondylosis caused impingement on nerve 
roots.  A June 2005 report from Dr. C.N.B. submitted in support 
of the Veteran's claim included that physician's opinion that the 
Veteran's back disorder has been incorrectly diagnosed.  

On remand, the Veteran should be afforded a new examination for 
his back disorder with an emphasis on determining whether the 
Veteran suffers from neurological impairment as a result of his 
back disorder.  

Furthermore, the Board notes that it is unclear whether the 
Veteran currently suffers from instability of the knees as a 
result of his service-connected degenerative arthritis of the 
bilateral knees.  As noted in a February 2001 Joint Motion for 
Remand, instability of the knees was noted in VA outpatient 
treatment records dated from October 1980 to November 1980, an 
April 1981 VA examination, as well as in the Veteran's September 
1996 substantive appeal.  However, during a June 2004 VA 
examination, the Veteran denied instability and during a 
September 2005 VA examination the examiner noted "no varus or 
valgus instability bilaterally."  Unfortunately, the most recent 
VA examination dated in April 2007 fails to comment on whether 
the Veteran experiences instability of either knee.  On remand, 
the Veteran should be afforded a new examination for his 
bilateral knee disorders with an emphasis on determining whether 
the Veteran suffers from instability of his knees.  
    
Finally, in a September 2010 statement the Veteran's 
representative argued that the Veteran could not maintain 
substantially gainful employment because of his service-connected 
low back and knee disorders.  A claim for TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) for 
the underlying disability(ies).  Such a claim may be expressly 
raised or it may be "reasonably raised by the record," and the 
claim may be filed as a component of an initial claim or as a 
claim for an increased rating for a service-connected disability.  
If a veteran asserts entitlement to a TDIU during the appeal of 
the initial evaluation assigned, such as in the present case, the 
issue is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher rating 
for the service-connected low back and bilateral knee disorders.  
Although they are listed separately on the title page, the issues 
are not independent and must be adjudicated as one claim.  See 
Rice, 22 Vet. App. at 455. 

While the RO has already adjudicated the issue of entitlement to 
TDIU on a schedular basis by rating decision dated in June 2007, 
in exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b) (1).  

The record reveals that the Veteran worked as a truck driver 
until 1995.  In a June 2005 statement from Dr. C.N.B., the 
physician opined that "due to the severity of [the Veteran's] 
spine disease... he is totally and permanently disabled and has not 
been able to work since 1995 due to his service induced spine 
injuries."  Therefore, on remand, the RO must obtain a medical 
opinion regarding whether the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected lumbar spine and bilateral knee disorders and 
also consider whether referral for an extraschedular evaluation 
is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to identify the current level 
of impairment resulting from his service-
connected lumbar spine and bilateral knee 
disorders.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests should 
be conducted, including any specific nerve 
studies to include electromyography and/or 
nerve conduction velocity tests.  

The examiner should identify and describe 
in detail all manifestations of the 
Veteran's service-connected lumbar spine 
and bilateral knee and specifically 
indicate the following:

(a)	Whether the Veteran suffers from 
neurological impairment as a result of 
his back disorder.  If so, the nerves 
affected should be identified and the 
degree of any paralysis specified. 

(b)	whether the Veteran suffers from 
instability of his knees.  

The examiner should also describe the 
effects, if any, of the service-connected 
disabilities on the Veteran's ability to 
work and provide an opinion as to whether 
it is at least as likely as not that the 
Veteran is unable to secure and follow a 
substantially gainful occupation by reason 
of his service-connected lumbar spine and 
bilateral knee disorders.     

A complete rationale for all opinions 
should be expressed.  

2.	After consideration of the foregoing, 
readjudicate the claim, including 
schedular and extraschedular ratings.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


